DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-9, and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the essential element of the double-sided adhesive as described in specification page 6, lines 8-12, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claim states “a portion of a faux eyelash could be sandwiched between one of the plurality of spaced apart notches and the singled-sided adhesive strip”, however, this “sandwich” is not complete without the double-sided adhesive that spans the notches before the single-sided adhesive strip is placed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (2017/0360135) in view of Han (US 7,222,629).
Ahn disclose making an artificial eyelash comprising two posts wherein one or more single-sided adhesive strips (450), each single-sided adhesive strip wherein each elongated gutter (space between posts) is dimensioned so that each faux eyelash does not contact the substrate except at its interface with the second edge (i.e. string), wherein each first adhesive (450) along at least the portion of the notch base terminates between a plane defining the substrate and the notch base (see Figure 4), wherein each first adhesive (450) along at least the portion of the notch base terminates approximated equidistant between a plane defining the substrate and the notch base (see Figure 4). Ahn further teaches the method of provided a substrate (posts and stings) for each elongate gutter (space between posts) placing a double-sided adhesive strip (450) along the substrate so that the double-sided adhesive strip operatively engages at least a portion of a notch base of each notch (paragraph 36); placing a proximal portion of each faux eyelash (102) in one of the plurality of spaced apart .

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Ahn does not disclose adhesive tape spanning the two post, Ahn teaches at paragraph 5, the last layer to be placed on the faux eyelashes is single sided tape “applying a second layer of single sided tape such that an adhesive side of the second layer of single sided tape covers the second row of knots of the second false eyelash”.  Further in response to Ahn teaches a single eyelash creation process, however, in view of Han, it would have been obvious to duplicate the process to create multiple eyelash extension.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/30/2021